Citation Nr: 0807916	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1960 and March 1964 to February 1965. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), which denied 
service connection for schizophrenia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that, on his March 2006 
substantive appeal (VA Form 9), the veteran checked a box 
indicating that he desired a hearing at a local VA office 
before a member, or members of the Board of Veterans Appeals 
(BVA).

In April 2006, the RO sent the veteran a letter notifying him 
of his options regarding his hearing request.  In April 2006, 
the veteran withdrew his request for a hearing and wanted his 
case forwarded to the BVA for a decision.  A note in the file 
indicates that the veteran's Travel Board hearing was removed 
from the docket.  In July 2007, the veteran submitted a 
letter stating that he wanted a Travel Board hearing.  See 
also Veteran's letter dated in November 2006.

On these facts, the Board finds that there remains an 
outstanding request for a Travel Board hearing.  Pursuant to 
38 C.F.R. § 20.700 (2007), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules Travel Board hearings, a remand of 
this matter to the RO is warranted.

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge at the RO 
located in Waco, Texas.  A copy of the 
letter scheduling the veteran for that 
hearing should be included in the 
veteran's claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




